 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DURRELL PUCKETT,                                    No. 2:15-cv-0602 TLN AC P
12                        Plaintiff,
13            v.                                          ORDER
14    S. SWEIS, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with this civil rights action pursuant to 42

18   U.S.C. § 1983. Currently before the court is defendant’s motion to compel (ECF No. 54), which

19   plaintiff opposes (ECF No. 57). Defendants have also filed a motion to modify the scheduling

20   order in light of the pending motion to compel. ECF No. 58.

21      I.         Factual Background

22           Defendant’s first request for production, first set of interrogatories, and first set of requests

23   for admission were served on plaintiff on August 29, 2018. ECF No. 54-1 at 11, 23, 32.

24   Plaintiff’s responses to the discovery requests were therefore due by October 16, 2018. ECF No.

25   51 at 4. When plaintiff did not respond, defendants’ counsel sent a letter to him on October 22,

26   2018, regarding the past due discovery and providing plaintiff until October 30, 2018 to respond.

27   ECF No. 54 at 3. When plaintiff failed to provide discovery responses, defendants filed their

28   motion to compel on November 2, 2018. ECF No. 54.
                                                         1
 1      II.      Motion to Compel
 2               A.      Standards Governing Discovery
 3            The scope of discovery under Federal Rule of Civil Procedure 26(b)(1) is broad.
 4   Discovery may be obtained as to “any nonprivileged matter that is relevant to any party’s claim or
 5   defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). “Information within
 6   this scope of discovery need not be admissible in evidence to be discoverable.” Id. The court,
 7   however, may limit discovery if it is “unreasonably cumulative or duplicative, or can be obtained
 8   from some other source that is more convenient, less burdensome, or less expensive;” or if the
 9   party who seeks discovery “has had ample opportunity to obtain the information by discovery;”
10   or if “the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.
11   26(b)(2)(C). The purpose of discovery is to “make a trial less a game of blind man’s bluff and
12   more a fair contest with the basic issues and facts disclosed to the fullest practicable extent,”
13   United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958) (citing Hickman v. Taylor, 329
14   U.S. 495, 501 (1947)), and to “narrow and clarify” the issues in dispute, Hickman, 329 U.S. at
15   501.
16               B.      Requests for Production and Interrogatories
17            Where a party fails to answer an interrogatory submitted under Federal Rule of Civil
18   Procedure 33, or fails to produce documents requested under Federal Rule of Civil Procedure 34,
19   the party seeking discovery may move for compelled disclosure. Fed. R. Civ. P. 37(a)(3)(B)(iii),
20   (iv). The party seeking to compel discovery has the burden of showing that the discovery sought
21   is relevant. Nugget v. Hydroelectric, L.P. v. Pac. Gas & Elec. Co., 981 F.2d 429, 438-39 (9th Cir.
22   1992) (quoting Sorosky v. Burroughs Corp., 826 F.2d 794, 805 (9th Cir. 1987)). The opposing
23   party is “required to carry a heavy burden of showing why discovery was denied.” Blankenship
24   v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975).
25            Defendants’ move to compel plaintiff to respond to requests for production and
26   interrogatories. ECF No. 54. Plaintiff has opposed the motion. ECF No. 57. Plaintiff argues
27   that he “did in fact fill out the discovery,” and indicates that there was some issue in mailing out
28   his responses. ECF No. 57. It appears that he placed the responses in the wrong outgoing mail
                                                        2
 1   basket, but it is unclear whether that mistake resulted in the responses being delayed or not sent at
 2   all. Id. Regardless, plaintiff does not specify when the responses were mailed or placed in the
 3   outgoing mail basket. Id. As of January 9, 2019, when defendants moved to modify the
 4   scheduling order, they had not received plaintiff’s discovery responses. ECF No. 58 at 3.
 5          Even if the court accepts plaintiff’s representation that he did attempt to mail responses to
 6   the defendants, plaintiff has not provided any evidence demonstrating that his responses would
 7   have been timely or that he attempted to re-send his responses once he learned that they had not
 8   been received. The requests for discovery appear to be reasonably related to the issues in this
 9   case (ECF No. 54-1 at 6-9, 15-21), and defendants’ motion to compel will therefore be granted
10   and plaintiff will be required to fully respond to the requests for production and interrogatories
11   without objection. If plaintiff fails to comply with this order, he will be subject to sanctions that
12   may range from exclusion of evidence all the way up to dismissal of the claims against
13   defendants, depending upon the degree of non-compliance.
14              C.      Requests for Admission
15          The Federal Rules provide that the failure to timely respond to requests for admission
16   results in the matters being automatically deemed admitted. Fed. R. Civ. P. 36(a)(3). “A matter
17   admitted under [Rule 36] is conclusively established unless the court, on motion, permits the
18   admission to be withdrawn or amended.” Fed. R. Civ. P. 36(b). Plaintiff has not shown that he
19   timely responded to the requests for admission (ECF No. 57), and the requests for admission will
20   therefore be deemed admitted. The court declines to construe plaintiff’s opposition as a motion to
21   withdraw the admissions, as it fails to provide sufficient justification that would excuse the
22   apparent failure to respond.
23          If plaintiff wants to withdraw his admissions, he will need to file a motion asking to
24   withdraw the admissions and providing the responses he proposes to substitute. He is further
25   advised that “the court may permit withdrawal or amendment if it would promote the presentation
26   of the merits of the action and if the court is not persuaded that it would prejudice the requesting
27   party in maintaining or defending the action on the merits.” Fed. R. Civ. P. 36(b).
28   ////
                                                        3
 1                    The party who obtained the admission has the burden of proving that
                      allowing withdrawal of the admission would prejudice its case.
 2                    Hadley v. United States, 45 F.3d 1345, 1348 (9th Cir. 1995). The
                      prejudice contemplated by 36(b) is not simply that the party who
 3                    obtained the admission will now have to convince the factfinder of
                      the truth; rather, it relates to the difficulty a party may face in proving
 4                    its case, for example by the unavailability of key witnesses in light
                      of the delay. Id. at 1349 (finding only inconvenience but not
 5                    prejudice despite the moving party’s contention that if the admission
                      had been timely it would have been able to engage in more extensive
 6                    trial preparation); see also 999 [v. C.I.T. Corp., 776 F.2d 866, 869
                      (9th Cir. 1985)] (finding prejudice when the motion was not made
 7                    until the middle of trial when 999 had nearly rested its case and the
                      record revealed that 999 had relied heavily on the admission and had
 8                    even shown the admission to the jury).
 9

10   Sonoda v. Cabrera, 255 F.3d 1035, 1039 (9th Cir. 2001).

11             Plaintiff will be given an opportunity to file a motion to withdraw. Failure to file such a

12   motion within the time provided will result in the matters addressed by the requests for admission

13   remaining admitted.

14      III.      Defendants’ Second Motion to Modify the Scheduling Order

15             Defendants have filed a motion requesting that the court amend its discovery cut-off date

16   to allow more time to resolve discovery dispute and preserve defendants’ ability to file any

17   additional motions should plaintiff provide inadequate discovery responses under an order from

18   this court. ECF Nos. 58. Good cause appearing, defendants’ request will be granted and the

19   discovery cut-off will be extended for the limited purpose of resolving any disputes regarding

20   discovery that has already been propounded.

21             Accordingly, IT IS HEREBY ORDERED that:

22             1. Defendant’s motion to compel (ECF No. 54) is granted. Within twenty-one days of

23   service of this order, plaintiff must fully respond to defendants’ request for production and

24   interrogatories without objection.

25             2. The matters contained in defendants’ requests for admission are deemed admitted.

26   Fed. R. Civ. P. 36(a)(3).

27             3. Plaintiff shall have twenty-one days from service of this order to file a motion to

28   withdraw admissions that complies with the requirements set forth in this order. Failure to timely
                                                           4
 1   file a motion to withdraw admissions will result in the matters addressed by the requests for
 2   admission remaining admitted.
 3          4. Defendants’ motion to modify the scheduling order (ECF No. 58) is granted.
 4          5. The January 15, 2019 discovery deadline is extended to April 15, 2019, for the limited
 5   purpose of resolving the currently pending discovery matters and allowing defendants to file any
 6   necessary motions for sanctions in the event plaintiff does not comply with this order.
 7   DATED: February 25, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
